t c no united_states tax_court gary g boyd petitioner v commissioner of internal revenue respondent docket no 6677-o0l filed date held petitioner’s request for a sec_6330 hearing suspended the applicable 10-year limitations_period for collecting petitioner’s federal income taxes for taxable years and and respondent is not time barred from collecting those taxes held further petitioner has failed to show that he paid the subject tax_liabilities for taxable years and held further petitioner’s request for a new trial is denied gary g boyd pro_se a gary begun for respondent - - thornton judge petitioner seeks review under sec_6330 of a determination made by respondent’s office of appeals that respondent’s action to collect by levy certain income taxes for and may proceed petitioner contests the levy on grounds that respondent is time barred from collecting taxes for taxable years and and that petitioner has already paid the subject tax_liabilities for the other years in issue unless otherwise indicated all section references are to the internal_revenue_code presently in effect and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts which we incorporate herein by this reference when petitioner filed his original and amended petitions he resided in white lake michigan throughout the years in issue petitioner was a self- employed independent_contractor who worked as a carpet installer for various companies for each taxable_year in issue petitioner filed a timely federal_income_tax return ’ when he filed these returns petitioner remitted no payments for any of ' for taxable years and petitioner filed claiming head_of_household status for taxable years and petitioner filed claiming a status of married_filing_separately for taxable years and petitioner filed claiming a status of married_filing_jointly the taxes owed respondent assessed tax_liabilities against petitioner for these taxable years pursuant to the federal_income_tax returns petitioner filed ’ on date respondent mailed to petitioner a letter captioned final notice--notice of intent to levy and notice of your right to a hearing for unpaid tax_liabilities for taxable years and also on date respondent’s agent mailed to petitioner and to petitioner’s former wife linda a boyd linda a letter captioned final notice---notice of intent to levy and notice of your right to a hearing for unpaid tax_liabilities for taxable years and each letter was accompanied by a form request for a collection_due_process_hearing form which a taxpayer may use to request a sec_6330 hearing on date respondent received from petitioner a completed form submitted on behalf of petitioner and the respective assessment dates of petitioner’s income_tax_liability for the subject years were as follows assessment year date q4e- linda requesting a sec_6330 hearing in that form petitioner contended among other things that the applicable statute_of_limitations barred collection of his tax_liability for taxable_year and that he previously had paid his tax_liabilities for taxable years and by letter dated date respondent sent petitioner copies of respondent’s transcripts of petitioner’s accounts for the subject taxable years the letter stated that if petitioner felt that he was not properly credited for any payment he should provide respondent supporting documentation petitioner did not provide respondent any documentation to support the allegations contained in his form on date respondent sent petitioner a letter informing him that the requested sec_6330 hearing would be scheduled for date pincite p m the letter stated that if petitioner did not appear for the hearing or call to reschedule his case will be closed in appeals anda determination_letter will be issued petitioner failed to attend the scheduled sec_6330 hearing and did not call to reschedule it on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice of - - determination stated that petitioner would not be granted relief pursuant to sec_6330 because among other things petitioner did not appear at the scheduled sec_6330 hearing and did not present any documentation to challenge the assessed tax_liabilities the notice_of_determination further stated that the 10-year period of limitations for collecting petitioner’s tax_liability was still open and that respondent’s transcripts of petitioner’s account did not show that any payments had been made with respect to petitioner’s taxable years or and that only two payments both in had been made with respect to petitioner’s taxable_year on date in response to the notice_of_determination petitioner filed with the court an imperfect petition on date petitioner filed an amended petition disputing respondent’s determinations on grounds that the applicable_period of limitations bars collection for taxable years and and the taxes owed for the taxable years and were previously paid opinion sec_6330 provides for notice and opportunity of a hearing before the internal_revenue_service irs may levy upon the property of any person sec_6330 provides that if the person requests a hearing such hearing shall be held by the internal_revenue_service office of appeals section - - c b allows challenges to the existence or amount of the underlying tax_liability only if the person did not receive a notice_of_deficiency or have an opportunity to dispute the liability sec_6330 provides for judicial review of the commissioner’s administrative determination where the validity of the underlying tax_liability is properly in issue this court reviews the matter de novo 115_tc_35 is respondent time barred from collecting petitioner’s tax_liabilities for and petitioner contends that respondent is time barred from collecting his federal_income_tax liabilities for taxable years and we review this matter de novo see macelvain v commissioner tcmemo_2000_320 a claim that the limitations_period has expired constitutes a challenge to the underlying tax_liability the amount of any federal_income_tax imposed generally must be assessed within years after a federal_income_tax return is filed sec_6501 where the assessment of federal_income_tax is made within the relevant period of limitations the tax may be collected by levy if the levy is made within years after the respondent does not contest that petitioner received no notice_of_deficiency for any year in issue and otherwise had no opportunity to dispute the underlying tax_liability - assessment of the tax sec_6502 if the taxpayer requests a hearing under sec_6330 b the levy actions that are the subject of the requested hearing and the running of the period of limitations set forth in sec_6502 shall be suspended for the period during which such hearing and appeals therein are pending sec_6330 respondent assessed petitioner’s and federal_income_tax liabilities on date and date respectively--ie within years after petitioner filed federal_income_tax returns for those years on date respondent received petitioner’s form requesting a sec_6330 hearing for among other years taxable years and consequently as of date the running of the applicable 10-year limitations_period which as of that date had not expired for taxable years or was suspended and remains in congress amended sec_6502 to extend the period of limitations for the collection_of_taxes after assessment from years to years omnibus budget reconciliation act of obra publaw_101_508 sec a stat the 10-year limitations_period applies to taxes assessed after date and to taxes assessed on or before that date if the 6-year limitations_period under prior_law had not expired as of that date id subsec c because respondent assessed petitioner’s tax_liability on date and the 6-year limitations_period under prior_law had not expired as of date the 10-year limitations_period applies with respect to petitioner’s tax_liabilities see eg 955_fsupp_27 s d n y affd 109_f3d_127 2d cir because respondent assessed petitioner’s tax_liability after date the 10-year limitations_period also applies to his tax_liability suspended see sec_6330 sec_301_6330-1t g a-gl temporary proced admin regs fed reg date thus respondent is not time barred from collecting petitioner’s federal_income_tax liabilities for taxable years and petitioner has raised no other issue concerning his federal_income_tax liabilities for taxable years and we conclude that petitioner is not entitled to the relief he seeks for those years has petitioner already paid his tax_liabilities for the other taxable years in issue petitioner contends that he has already paid his federal_income_tax liabilities for taxable years and because the validity of the underlying tax liability-- ie the amount of tax owed that remains unpaid--is properly in issue for these taxable years we review respondent’s determinations for these years de novo see 116_tc_60 respondent introduced certified transcripts of account for petitioner’s federal income taxes for each of the taxable years in issue these transcripts reflect among other things petitioner’s tax_liabilities for taxable years and and all payments received for those liabilities the transcripts show that petitioner made some payments for his --- - back taxes but balances remain that are consistent with the amounts that respondent is now attempting to collect petitioner alleges that he previously entered into an agreement with the irs pursuant to which certain amounts were withheld from his paychecks and remitted to the irs to cover his back taxes petitioner also contends that he sent money orders to the irs’s chicago office to pay some of his back taxes petitioner failed to present credible_evidence of his alleged payment agreement with the irs or of the amounts he alleges were withheld from his paychecks or otherwise paid to respondent petitioner’s self-serving uncorroborated testimony inadequately substantiates the alleged payments see 87_tc_74 petitioner did introduce into evidence two paycheck stubs that indicate two separate withholdings of dollar_figure listed on each paycheck stub as misc deductions petitioner handwrote irs levy proceeds on one of the paycheck stubs respondent’s transcripts for taxable_year show one dollar_figure payment credited to petitioner’s account there is no evidence to establish that the other alleged payment if it was in fact made should have been credited to petitioner’s tax_liabilities for taxable years or which are the only years for which petitioner has argued that respondent failed to give him proper credit for payments made -- - petitioner also placed into evidence copies of the fronts of two money orders in the amounts of dollar_figure and dollar_figure dated date and date respectively and both made payable to the irs the evidence does not indicate however whether those money orders were ever negotiated the irs has no record of having received either money order without credible_evidence showing that petitioner made greater payments to the irs than are reflected in the transcripts we cannot assume that petitioner previously paid the tax_liabilities respondent is now attempting to collect accordingly we conclude that respondent correctly determined that collection efforts for taxable years and should proceed petitioner’s request for a new trial on brief petitioner requests that he be granted a new trial and that a tax attorney be appointed to represent him petitioner contends that with the assistance of a court-appointed attorney he could obtain additional evidence to support his contentions that he has already paid certain federal income taxes that respondent is seeking to collect a rehearing is an extraordinary measure and will be granted petitioner mentioned at the end of trial that he might have some records at home that would evidence his payments to the internal_revenue_service we informed petitioner that we would entertain a motion to reopen the record should he find any records of his previous payments petitioner never made any such motion only for good cause shown 30_bta_469 we see no reason to give petitioner a rehearing based on his belated desire to be represented by counsel or on his hope that he might develop evidence that he has failed to develop or present thus far petitioner chose to appear at trial pro_se and was afforded a full opportunity to be heard and represent himself pursuant to rule b although he could have secured representation for trial if he had so chosen he has no basis to complain that the court did not compel him to do so or did not appoint counsel for him see 105_f2d_740 8th cir affg 38_bta_1355 affd 311_us_54 petitioner has not shown that his failure to present additional evidence was not due to a lack of diligence on his own part or that a new trial is warranted see 11_bta_593 strasser v commissioner tcmemo_1986_ accordingly we deny petitioner’s request for a new trial decision will be entered for respondent petitioner has no constitutional right to an attorney in this civil matter see 79_tc_185 65_tc_68 affd without published opinion 559_f2d_1207 3d cir
